Citation Nr: 0104405	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for onychomycosis 
of the toenails, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the residuals 
of a fractured jaw, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The appellant served on active duty from December 1976 to 
June 1982.  This case comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's onychomycosis of the toenails is 
productive of some discoloration and dystrophy of the nails 
and some exfoliation and itching, without constant itching, 
extensive lesions, or marked disfigurement.  

3.  The appellant's jaw disability is primarily manifested by 
a maximum opening limited to about 35 mm without any evidence 
of pain or pop or click upon movement of the jaw.

4.  The appellant's service-connected jaw disability does not 
result in limitation of motion of the temporomandibular 
articulation with an inter-incisal range of 21 to 30 mm or 
less.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for onychomycosis of the toenails have not been demonstrated.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 3.321, Part 4, 
§§ 4.7, 4.20, 4.118, Diagnostic Codes 7813, 7806 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fractured jaw have not been 
demonstrated.  38 U.S.C.A. §§ 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.321, Part 4, §§ 4.7, 4.150, Diagnostic Code 9905 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the disability rating claims 
have been properly developed and that no useful purpose would 
be served by remanding said issues with directions to provide 
further assistance to the appellant.  There is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disabilities than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
both issues on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107);

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Consideration is to 
be given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In determining whether a higher rating is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current evidence of the present levels of 
disability is found in the reports of the VA medical 
examinations conducted in July 1998, and in the VA outpatient 
treatment records dated between 1999 and 2000.

I.  Onychomycosis of the toenails claim.

When an unlisted condition is encountered, it is rated by 
analogy to the closest related disease or injury which 
addresses not only the functions affected but the anatomical 
location and symptomatology involved.  38 C.F.R. § 4.20.  
Onychomycosis, per se, is not listed in the Schedule for 
Rating Disabilities, so it must be rated by analogy.  Under 
Code 7813, the most applicable rating would be as for eczema, 
Diagnostic Code 7806.  The criteria for a rating for eczema 
most nearly match the manifestations of onychomycosis.  

Under Diagnostic Code 7806, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.

The appellant underwent a VA medical examination in July 
1998; he reported having had scaling of the feet and color 
changes of the toenails during active service.  On physical 
examination, a moccasin-type scaling of the feet and 
onycholysis of the toenails were noted.  The examiner 
rendered a diagnosis of tinea rubrum of the feet and toenails 
(dermatophytosis and onychomycosis).  

Review of the VA outpatient treatment records reveal that, in 
October 1999, the appellant complained of painfully elongated 
toenails that he could not trim himself.  The objective 
findings were nails that were elongated and dystrophic with 
no open lesions and slight macerations of all webspaces.  
Onychomycosis was assessed.  In February 2000, the appellant 
was seen again for painfully elongated nails and he stated 
that he did not have the appropriate tools to debride his 
nails.  He also complained of itchiness between the toes and 
along the bottom of the feet.  Objectively, there were no 
open lesions.  There were significant macerations of the web 
spaces and dry plantar skin.  The nails were dystrophic, 
discolored and with subungual debris.  Onychomycosis and 
tinea pedis were assessed.  In March 2000, the appellant was 
seen for follow-up.  No complaints of itchiness were 
recorded.  Objectively, there were no open lesions and no 
macerations were observed bilaterally.  His nails were 
described as elongated, dystrophic, discolored and with 
subungual debris.  Bilateral onychomycosis was assessed.  

The appellant is currently rated 10 percent for the 
onychomycosis of the toenails of both feet.  In order to 
qualify for the next higher rating of 30 percent, the 
onychomycosis would have to equate with or approximate eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  Marked disfigurement is not a 
consideration, since the disability involves the toenails.  
Neither exudation nor constant itching has been clinically 
documented as a manifestation of the onychomycosis.  The 
demonstrated dystrophy, discoloration and subungual debris of 
the toenails do not suggest extensive lesions.

The Board finds that the evidence does not show the criteria 
for an evaluation greater than 10 percent for the appellant's 
onychomycosis.  On review of the evidence of record, the 
Board finds that the appellant's onychomycosis is manifested 
by elongated toenails that are dystrophic and discolored with 
subungual debris.  There is no evidence that he has undergone 
the removal of any toenails since his discharge from service.  
There is no clinical evidence of the extensive lesions, 
marked disfigurement, exudation, or the constant itching 
required in order to receive a 30 percent evaluation.  The 
appellant's symptomatology does not more nearly resemble that 
of the next highest evaluation.  Therefore, entitlement to an 
increased evaluation for onychomycosis of the toenails of 
both feet is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7806, 7813.

II.  Residuals of a fractured jaw claim.

The Board notes that there are a number of Diagnostic Codes 
pertaining to the jaw.  Under Diagnostic Code 9902, loss of 
approximately one-half of the mandible involving 
temporomandibular articulation warrants a 50 percent 
evaluation; loss of approximately one-half of the mandible 
not involving temporomandibular articulation warrants a 30 
percent evaluation.  Under Diagnostic Code 9903, moderate 
nonunion of the mandible warrants a 10 percent evaluation and 
severe nonunion of the mandible warrants a 30 percent 
evaluation.  Those ratings are dependent upon the degree of 
motion and relative loss of masticatory function.  

Under Diagnostic Code 9904, malunion of the mandible with 
severe displacement warrants a 20 percent evaluation, with 
moderate displacement warrants a 10 percent evaluation, and 
with slight displacement warrants a noncompensable 
evaluation.  Those ratings are dependent upon degree of 
motion and relative loss of masticatory function.

Temporomandibular articulation is evaluated under the 
provisions of Diagnostic Code 9905.  Under Diagnostic Code 
9905, limited motion of the inter-incisal range from 31 to 40 
mm or a range of lateral excursion from 0 to 4 mm warrants a 
10 percent evaluation.  The next higher rating, 20 percent, 
requires limitation of motion of temporomandibular 
articulation with an inter-incisal range of 21 to 30 mm.  The 
NOTE associated with Diagnostic Code 9905 states that ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.

The appellant underwent a VA dental examination in July 1998; 
he reported an inservice altercation with two soldiers 
whereby his jaw was fractured in two places.  He recalled 
that the jaw was wired for 5 weeks.  Pantographic x-ray 
examination revealed no damage.  The temporomandibular 
examination revealed no deviation to either side on opening 
and closing.  There was no evidence of pop or click nor was 
there any evidence of pain.  Lateral excursions were within 
normal ranges.  The vertical opening was measured at 35 
millimeters.  

Residuals of the appellant's fractured jaw are evaluated on 
the basis of mandibular loss, nonunion, 
malunion/displacement, restricted temporomandibular motion, 
and loss of masticatory function.  As currently manifested, 
there is no mandibular nonunion or malunion/displacement 
shown to be present.  Significant loss of masticatory 
function has not been complained of or shown.  The only 
manifestation of impaired temporomandibular function shown to 
be present is in the range of vertical opening, or inter-
incisal range of motion.  This is shown to be to 35 
millimeters.  In order to qualify for the next higher 
disability evaluation of 20 percent, such range of motion 
must be limited to at least 30 millimeters.  The Board notes 
that there is no temporomandibular deviation to either side 
on opening and closing, no pop, click or pain, and normal 
lateral excursion.  Therefore, the requirements of a higher 
rating for the residuals of a jaw fracture have not been met.  

III.  Extraschedular ratings.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1).  As evidenced by the April 1999 Statement of 
the Case, the RO has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for either of 
the appellant's service-connected disabilities at issue in 
this case since the evidence does not show that either of 
them presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, neither of the 
appellant's two disabilities has required frequent periods of 
hospitalization and there is no evidence showing that either 
disability has, in and of itself, markedly interfered with 
employment.  There is no credible competent evidence 
indicating a greater degree of functional loss attributable 
to each disability than that commensurate with the respective 
assigned ratings.  Therefore, the regular schedular 
standards, with the 10 percent evaluations currently 
assigned, adequately reflect the adverse industrial impact on 
the appellant caused by each of his two disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
onychomycosis is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured jaw is denied.  


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 



